Matter of Joyce M.M. v Robert J.G. (2020 NY Slip Op 05617)





Matter of Joyce M.M. v Robert J.G.


2020 NY Slip Op 05617


Decided on October 9, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 9, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND BANNISTER, JJ.


348 CAF 19-01511

[*1]IN THE MATTER OF JOYCE M.M., PETITIONER-APPELLANT,
vROBERT J.G., RESPONDENT-RESPONDENT. (APPEAL NO. 2.) 


MICHAEL J. FRENTZEL, ESQ., GRAND ISLAND (MICHAEL F. MCPARTLAN OF COUNSEL), FOR PETITIONER-APPELLANT. 
ANTHONY J. CERVI, BUFFALO, FOR RESPONDENT-RESPONDENT. 
DEBORAH J. SCINTA, ORCHARD PARK, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Erie County (Brenda M. Freedman, J.), dated February 8, 2019 in a proceeding pursuant to Family Court Act article 5. The order granted the motion of respondent to dismiss the petition. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see generally Faison v Luong, 122 AD3d 1268, 1269 [4th Dept 2014]).
Entered: October 9, 2020
Mark W. Bennett
Clerk of the Court